Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group III (claims 26-32) and election of SEQ ID NO: 1 with amino acid residues SLLRV replacing AIPMS in the positions 355-359 in SEQ ID NO: 1 as the species in the reply filed on 10/15/2021 is acknowledged.

Status of pending claims
Applicant’s amendment to claims in the response filed on 10/15/2021 has been acknowledged. 
Claims 16-24 and 26-32 are pending.
Claims 16-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.
	Claims 26-32 are examined on the merit.

Specification
The disclosure is objected to because of the following informalities: Specification as disclosed lists numerous penta peptides (pages 16-17 and elsewhere). The peptides require SEQ ID Nos.
.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Instantly elected species SEQ ID NO: 1 with the modification with amino acid residues SLLRV replacing AIPMS in the positions 355-359 in SEQ ID NO: 1 is free of prior art. The search was extended to modifications recited in claims 28-30 and found they are free of prior art as well. Claims 27-30 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 27 recite several penta peptides that require SEQ ID Nos. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the instant application applicants claim a modified alpha1-antitrypsin having mutations in one or more of the P4, P3, P2, P1 and P1' residues of its reactive center loop (RCL), wherein the mutations increase the inhibition of plasma kallikrein (PK) as compared to the corresponding unmodified serpin, and wherein the serpin more strongly inhibits PK than the serpin inhibits either one of thrombin and APC. 
Claim as recited imply that the alpha1-antitrypsin is modified with numerous known and unknown modifications (one or more is read as unknown number) at positions P4, P3, P2, P1 and P1' residues of its reactive center loop (RCL). The nature and number of such modifications is not apparent from the claim as recited.
Claim as recited encompass any and all known and unknown numerous modifications at P4, P3, P2, P1 and P1' residues of its reactive center loop (RCL). The recite a functional limitation that the modifications increase the inhibition of plasma kallikrein (PK) as compared to the corresponding unmodified serpin, and wherein the serpin more strongly inhibits PK than the serpin inhibits either one of thrombin and APC. It is unclear from the claims as recited which 
Claim 31 further recite that the alpha1-antitrypsin is further modified in an unspecified manner so that alpha1-antitrypsin exhibits reduced susceptibility to oxidation. The nature and extent of modification is unclear to impart the desired property to alpha1-antitrypsin. Hence the metes and bounds of the claims is uncertain.       

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felber, FEBS JOURNAL, vol. 273, no. 11, 1 June 2006 (2006-06-01), pages 2505-2514.
In the instant application applicants claim a modified alpha1-antitrypsin having mutations in one or more of the P4, P3, P2, P1 and P1' residues of its reactive center loop (RCL), wherein the mutations increase the inhibition of plasma kallikrein (PK) as compared to the corresponding unmodified serpin, and wherein the serpin more strongly inhibits PK than the serpin inhibits either one of thrombin and APC. 
Claim as recited imply that the alpha1-antitrypsin is modified with numerous known and unknown modifications (one or more is read as unknown number) at positions P4, P3, P2, P1 and 
Felber discloses the mutants reactive center loop (RCL) of wild type serpin polypeptide (Table 1, page 2507) that discloses mutants of the serpin that read on the instant invention. The positions of P4-P’ are not defined in the instant claim 26 and hence the residues shown for these positions in Table 1 read on the claim 26. The amino acid residue at P’ is disclosed in Felber as ‘A’. This reads on instant claims 28 and 29. Since the structure of peptide of Felber meets the limitations of structure presently recited, it is inherent that the peptide of Felber has the desired properties recited in the invention. MPEP section 2112.01 states that: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. Hence Felber anticipate instant invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M to F from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SATYANARAYANA R GUDIBANDE/            Primary Examiner, Art Unit 1658